department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division release number bee pilg6 on uil code uil code rl legend foundation m z l o j o r a i n i d m i l l i i this is in reply to your ruling_request dated date submitted by your authorized representative requesting a ruling under sec_4941 of the internal_revenue_code concerning your receipt of certain promissory notes from a_trust facts the foundation received a determination_letter from the internal_revenue_service that it qualifies as an organization described in sec_501 of the internal_revenue_code and as a private_foundation under sec_509 the foundation’s primary purpose is making grants to other sec_501 organizations supporting their activities m is one of the foundation’s six trustees and serves as its president m is the father of n and the father-in-law of o who are the owners of p r and his wife established an inter_vivos_trust the trust’ upon the death of the survivor the trust became irrevocable the trust is part of the survivor's estate the estate’ the estate has filed a federal estate_tax_return and has recently received a closing letter from the internal_revenue_service determining its net estate_tax under the terms of the trust upon the death of the survivor the trust's assets consisting of specific bequests and the remaining assets became distributable at the time of the survivor's death the trust owned all of the stock of s s’s assets included several notes receivable from p totaling dollar_figurex notes on date a s liquidated and transferred the notes to the trust as a remainder beneficiary under the trust the foundation will receive a distribution of the notes from the trust the trustees of the trust have filed a petition with the probate_court having jurisdiction over the trust seeking approval of the proposed transfer of the notes to the foundation with respect to this proposed transfer the foundation represents a under the terms of the trust the trustees possess the power of transfer with respect to the notes and b the transfer will not take place until it has been approved by the probate_court having jurisdiction over the trust in fact the probate_court has approved the transfer ruling requested the foundation’s receipt of the notes from the trust will not constitute an act of self- dealing to the foundation under sec_4941 of the code law sec_4941 of the code imposes a tax on acts of self-dealing between a disqualified_person as defined in sec_4946 and a private_foundation sec_4941 of the code provides that the term self-dealing includes any direct or indirect sale_or_exchange or leasing of property between a private_foundation and a disqualified_person and transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 of the code provides that the term disqualified_person includes with respect to a private_foundation a person who is a foundation_manager a member_of_the_family of a disqualified_person or a partnership in which a disqualified_person holds more than percent of the beneficial_interest sec_4946 of the code provides that a foundation manager’ is an officer director or trustee of a foundation sec_4946 of the code provides that for purposes of sec_4946 the family of any individual shall include only his spouse ancestors children grandchildren great grandchildren and the spouses of children grandchildren and great grandchildren sec_4947 of the code provides that certain excise_taxes including the excise_taxes described in sec_4941 apply to certain split-interest_trusts sec_53 d -2 of the foundation and similar excise_tax regulations provides that in general the term self-dealing includes where a note the obligor of which is a disqualified_person is transferred by a third party to a private_foundation which becomes the creditor under the note there is an exception to this rule however for transactions that occur during the administration of a revocable_trust including a_trust that has become irrevocable upon the death of the grantor sec_53_4941_d_-1 of the regulations provides that the term indirect self-dealing does not include a transaction with respect to a private foundation's interest or expectancy in property held by a revocable_trust including a_trust that has become irrevocable on the grantor's death if i ii ili iv vv the trustee of the trust possesses a power of sale with respect to the property or has the power to reallocate the property to another beneficiary the transaction is approved by the probate_court having jurisdiction over the trust in the case of a revocable_trust the transaction occurs before it is considered subject_to sec_4947 the trust receives an amount that equals or exceeds the fair_market_value of the private foundation’s interest or expectancy in the property at the time of the transaction and the transaction results in the private_foundation receiving an interest or expectancy at least as liquid as the one it gave up sec_53_4947-1 of the regulations provides that a revocable_trust that becomes irrevocable upon the death of the decedent-grantor from which the trustee is require to distribute all of the net assets in trust free of trust to charitable beneficiaries is not considered a charitable_trust under sec_4941 for a reasonable period of settlement within the meaning of sec_53_4947-1 after becoming revocable sec_53_4947-1 of the regulations provides that the term reasonable period of settlement means that period reasonably required by the trustee to perform the ordinary duties of administration necessary for the settlement of the trust including the collection of assets the payment of debts taxes and distributions and the determination of the rights of the subsequent beneficiaries in 718_f2d_290 cir cert den 104_sct_2180 the court_of_appeals affirmed a lower court decision holding that the purchase of stock from an estate by a son of the decedent constituted an indirect act of self dealing between a disqualified_person and a private_foundation that was established by a decedent’s bequest analysis m is a disqualified_person with respect to the foundation within the meaning of sec_4946 of the code because m is a trustee and thus foundation_manager and president of the foundation n and o are disqualified persons with respect to the foundation within the meaning of sec_4946 of the code because they are the daughter and son-in-law respectively of m n and o own percent of the stock of p sec_4946 of the code states that a corporation is a disqualified_person if more than percent of the total combined voting power is owned by another disqualified_person therefore p is a disqualified_person with respect to the foundation as a remainder beneficiary under the trust the foundation will receive a distribution of the notes from the trust therefore under sec_53_4941_d_-2 of the regulations the foundation’s receipt of the notes from the trust would constitute an indirect act of self-dealing under sec_4941 of the code see also rockefeller v u s supra however the foundation’s receipt of the notes from the trust will not constitute an indirect act of self-dealing under sec_4941 of the code if all the requirements of sec_53_4941_d_-1 of the regulations are met i ii iti under the terms of the trust the trustees possess the power of transfer with respect to the notes and the power to reallocate the property to another beneficiary therefore the requirement in sec_53 d -1 b i has been met the transfer of the notes from the trust to the foundation will not take place without the approval of the probate_court having jurisdiction over the trust in fact the probate_court has approved the transfer therefore the requirement in sec_53 d -1 b ii of the regulations has been met a revocable_trust that becomes irrevocable upon the death of the decedent- grantor from which the trustee is required to distribute all of the net assets in trust free of trust to charitable beneficiaries is not considered a charitable_trust under sec_4947 of the code for a reasonable period of settlement after becoming irrevocable sec_53_4947-1 of the regulations the term reasonable period of settlement means that period reasonably required by the trustee to perform the ordinary duties of administration necessary for the settlement of the trust sec_53_4947-1 the estate which includes the trust has filed a federal estate_tax_return on a timely basis and received a closing letter from the internal revenue services in addition the trust will not distribute the notes until it has received approval from the probate_court because distribution from the trust will occur during a reasonable period of settlement within the meaning of sec_53 b iv of the regulations under sec_53_4947-1 the trust will not become a charitable_trust subject_to sec_4947 of the code before the trust distributes the notes to the foundation therefore the requirement in sec_53 d -1 b iii has been met by transferring the notes to the foundation as remainder beneficiary under the terms of the trust the trust will be relieved of its fiduciary obligation to distribute the notes to the foundation therefore the requirement of sec_53 d - b iv of the regulations has been met by receiving a distribution of the notes from the trust as remainder beneficiary under the trust the foundation will receive an interest or expectancy at least as liquid as the one it gave up therefore the requirement of sec_53 d - b v of the regulations has been met iv v in conclusion the foundation’s receipt of the notes from the trust will not constitute an indirect act of self-dealing under sec_4941 of the code because all the requirements of sec_53 d -1 b of the regulations have been met ruling the foundation’s receipt of the notes from the trust will not constitute an act of self- dealing to the foundation under sec_4941 of the code this ruling is based on the understanding there will be no material changes in the facts upon which it is based the facts submitted other than with respect to the sections described the code provides it may not be used or cited by others as precedent this ruling is directed only to the organization that requested it sec_6110 of this ruling does not address the applicability of any section of the code or regulations to after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and this ruling will be made available for public inspection under sec_6110 of the code telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely steven b grodnitzky manager exempt_organizations technical group enclosure notice
